DETAILED ACTION
This Office Action is in response to Applicant’s application 16/981,156 filed on September 15, 2020 in which claims 1 to 12 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on September 15, 2020 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on September 15, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the SPECIFICATION at the TITLE
REPLACE the ‘Display Device’  WITH ‘Rollable Display Panel with Switched Power Delivery’
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 the prior art fails to disclose a display device comprising: a display portion including a plurality of pixel circuits each including an electro-optical element, the display portion being deformable and flexible; a rolling mechanism configured to roll the display portion and partially accommodate the display portion with a portion of the rolled display portion as a rolled area; a plurality of scanning signal lines extending in a direction intersecting a direction in which the display portion is drawn out from the rolling mechanism; a plurality of data signal lines intersecting the plurality of scanning signal lines and configured to input, to the plurality of pixel circuits, an analog voltage signal corresponding to an image to be displayed on the display portion; and a plurality of high power supply voltage wiring lines parallel to the plurality of data signal lines, wherein the electro-optical element includes a first electrode, a second electrode provided in common to a plurality of the electro-optical elements, and a function layer interposed between the first electrode and the second electrode, the plurality of pixel circuits each include a write transistor and a drive transistor, and with a region of the display portion other than the rolled area defined as an unrolled area, and an edge portion of the unrolled area positioned on a side opposite to the rolling mechanism defined as an end portion, the display device further includes: a terminal portion provided in the end portion and configured to input a high power supply voltage to the plurality of high power supply voltage wiring lines from the outside, and input a low power supply voltage to the second electrode from the outside, a first high power supply voltage trunk wiring line provided on a terminal portion side in a frame region of the display portion and branching into the plurality of high power supply voltage wiring lines, a second high power supply voltage trunk wiring line provided on a side opposite to the terminal portion in the frame region and branching into the plurality of high power supply voltage wiring lines, and a plurality of switching elements, each being provided between the second high power supply voltage trunk wiring line and one of the plurality of high power supply voltage wiring lines and configured to input the high power supply voltage to corresponding high power supply voltage wiring lines of the plurality of high power supply voltage wiring lines.  Examiner further notes that ‘configured to’ claim language requires a structure that is more than just capable of performing the function but is actually made to perform the function.  See Aspex Eyewear v. Marchon Eyewear, Inc., 101 USPQ2d 2015, 2017 (Fed Cir. 2012) “magnetic members are designed or configured to accomplish specified objective, not simply that they can be made to serve that purpose”.  
Claims 2 and 6-11 depend directly or indirectly on claim 1 and are allowable on that basis.
Regarding claim  3 the prior art fails to disclose a display device comprising: a display portion including a plurality of pixel circuits each including an electro-optical element, the display portion being deformable and flexible; a rolling mechanism configured to roll the display portion and accommodate the display portion with a portion of the rolled display portion as a rolled area; a plurality of scanning signal lines extending in a direction intersecting a direction in which the display portion is drawn out from the rolling mechanism; a plurality of data signal lines intersecting the plurality of scanning signal lines and configured to input, to the plurality of pixel circuits, an analog voltage signal corresponding to an image to be displayed on the display portion; and a plurality of high power supply voltage wiring lines parallel to the plurality of data signal lines, wherein the electro-optical element includes a first electrode, a second electrode provided in common to a plurality of the electro-optical elements, and a function layer interposed between the first electrode and the second electrode, the plurality of pixel circuits each include a write transistor and a drive transistor, and with a region of the display portion other than the rolled area defined as an unrolled area, and an edge portion of the unrolled area positioned on a side opposite to the rolling mechanism defined as an end portion, the display device further includes, a terminal portion provided in the end portion and configured to input a high power supply voltage to the plurality of high power supply voltage wiring lines from the outside, and input a low power supply voltage to the second electrode from the outside, a first high power supply voltage trunk wiring line provided on a terminal portion side in a frame region of the display portion and branching into the plurality of high power supply voltage wiring lines, a second high power supply voltage trunk wiring line provided on a side opposite to the terminal portion in the frame region and branching into the plurality of high power supply voltage wiring lines, a third high power supply voltage trunk wiring line provided in the frame region and connected to the first high power supply voltage trunk wiring line and the second high power supply voltage trunk wiring line, a fourth high power supply voltage trunk wiring line provided on a side opposite to the third high power supply voltage trunk wiring line in the frame region and connected to the first high power supply voltage trunk wiring line and the second high power supply voltage trunk wiring line, a first switching element provided in the third high power supply voltage trunk wiring line and configured to input the high power supply voltage to the second high power supply voltage trunk wiring line, and a second switching element provided in the fourth high power supply voltage trunk wiring line and configured to input the high power supply voltage to the second high power supply voltage trunk wiring line.  Examiner further notes that ‘configured to’ claim language requires a structure that is more than just capable of performing the function but is actually made to perform the function.  See Aspex Eyewear v. Marchon Eyewear, Inc., 101 USPQ2d 2015, 2017 (Fed Cir. 2012) “magnetic members are designed or configured to accomplish specified objective, not simply that they can be made to serve that purpose”.
Regarding claim 4 the prior art fails to disclose a display device comprising: a display portion including a plurality of pixel circuits each including an electro-optical element, the display portion being deformable and flexible; a rolling mechanism configured to roll the display portion and accommodate the display portion with a portion of the rolled display portion as a rolled area; a plurality of scanning signal lines extending in a direction intersecting a direction in which the display portion is drawn out from the rolling mechanism; a plurality of data signal lines intersecting the plurality of scanning signal lines and configured to input, to a corresponding pixel circuit of the plurality of pixel circuits, an analog voltage signal corresponding to an image to be displayed on the display portion; and a plurality of high power supply voltage wiring lines parallel to the plurality of data signal lines, wherein the electro-optical element includes a first electrode, a second electrode provided in common to a plurality of the electro-optical elements, and a function layer interposed between the first electrode and the second electrode, the plurality of pixel circuits each include a write transistor and a drive transistor, and with a region of the display portion other than the rolled area defined as an unrolled area, and an edge portion of the unrolled area located on a side opposite to the rolling mechanism defined as an end portion, the display device further includes, a terminal portion provided in the end portion and configured to input a high power supply voltage to the plurality of high power supply voltage wiring lines from the outside, and input a low power supply voltage to the second electrode from the outside, a first high power supply voltage trunk wiring line provided on a terminal portion side in a frame region of the display portion and branching into the plurality of high power supply voltage wiring lines, a second high power supply voltage trunk wiring line provided on a side opposite to the terminal portion in the frame region and branching into the plurality of high power supply voltage wiring lines, a third high power supply voltage trunk wiring line provided in the frame region and intersecting the first high power supply voltage trunk wiring line, a fourth high power supply voltage trunk wiring line provided on a side opposite to the third high power supply voltage trunk wiring line in the frame region, a plurality of intersecting high power supply voltage wiring lines that intersect the plurality of high power supply voltage wiring lines and branch off from the third high power supply voltage trunk wiring line and the fourth high power supply voltage trunk wiring line, a plurality of first switching elements, each being provided between the third high power supply voltage trunk wiring line and one of the plurality of intersecting high power supply voltage wiring lines and configured to input the high power supply voltage to corresponding intersecting high power supply voltage wiring lines of the plurality of intersecting high power supply voltage wiring lines, and a plurality of second switching elements, each being provided between the fourth high power supply voltage trunk wiring line and one of the plurality of intersecting high power supply voltage wiring lines and configured to input the high power supply voltage to corresponding intersecting high power supply voltage wiring lines of the plurality of intersecting high power supply voltage wiring lines.  Examiner further notes that ‘configured to’ claim language requires a structure that is more than just capable of performing the function but is actually made to perform the function.  See Aspex Eyewear v. Marchon Eyewear, Inc., 101 USPQ2d 2015, 2017 (Fed Cir. 2012) “magnetic members are designed or configured to accomplish specified objective, not simply that they can be made to serve that purpose”.
Claims 5 and 12 depend upon claim 4 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893